FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of arguments/remarks filed on 08 March 2022. 
Claims 1-8 are cancelled.
Claims 12-13 remains withdrawn from consideration.
Claims 9-11 and 14-20 are presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 9-11, 14-16 and 19-20 under 35 U.S.C. 103 as being unpatentable over GRAHEK (US 20100305087, publication date: 12/2/2010, cited in PTO 892 mailed 10/16/2020) in view of PUSKAS (WO/2012/163546, 12/6/2012; cited in Applicant IDS filed 01/24/2019; citations drawn from US national entry US 20140249098, 9/4/2014) and BABCOCK (US 2003/0054037 A1) is maintained.
Grahek is primarily directed towards a combination preparation comprising an active pharmaceutical ingredient and a pharmaceutically acceptable solid support.
Regarding claims 9 and 10, Grahek teaches an adsorbate comprising a drug adsorbed onto the surface of a substrate, where the drug is substantially amorphous (paragraph [0009]). The composition is taught to have the benefits of increasing the solubility of drugs and of ensuring that the drug remains in an amorphous state (paragraphs [0009-0011]). Grahek teaches that the presence of at least on OH group and at least one Cl group in the drug enables strong hydrogen bonding and polar or ionic group interactions are formed during the adsorption process (paragraphs [0007], [0009] and [0018]). Grahek teaches the adsorbate is produced by a method comprising providing a suspended solution comprising the solid support (e.g. substrate), the active and an organic solvent dissolving the active, then removing the organic solvent by evaporation, wherein the evaporation of the organic solvent is done slowly, suitably during a period of at least 30 minutes, more preferably at least 2 hours (paragraph [0028]).
Regarding claim 11, given that Grahek teaches that the composition “ensures” that the drug is in an amorphous state as described above, the drug would be stable in the amorphous state upon storage.
Regarding claim 14, Grahek teaches a pharmaceutical formulation comprising the adsorbate and pharmaceutically acceptable excipients generally used in the formulation of the drug (paragraphs [0031] and [0033]). This renders obvious the inclusion of fillers, disintegrants, binders, lubricants, and surfactants, as such excipients are generally used in drug formulations.
Regarding claim 15, composition is a tablet dosage form (paragraph 33 of Grahek), which renders obvious a “compressed dosage form,” as compressed tablets are a typical tablet dosage form.
Regarding claim 16, “to be administered to patients in a country having an area with an Af or an Am climate, according to the Koppen-Geiger climate classification” is an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
Regarding claim 20, “for use in the treatment of diseases related to hypoglycemia” is considered to be an intended use of the composition that does not establish patentability over the structure of the prior art composition.
Grahek does not specifically teach that the drug is dapagliflozin.  Grahek does not specifically teach that the substrate is selected from the group consisting of (a) an inorganic oxide selected from the group consisting of ZnO2, ZnO, and zeolite; (b) water insoluble inorganic salt; (c) water insoluble polymer; and (d) an activated carbon.  The deficiencies are made up for by the teachings of Puskas and Babcock.
Puskas is primarily directed towards a pharmaceutical composition comprising dapagliflozin and cyclodextrin (abstract).
Regarding claim 9, Puskas teaches that dapagliflozin contains OH and Cl groups (paragraph [0002]). Puskas teaches that dapagliflozin is a drug used to lower blood glucose (paragraph [0003]).  Puskas teaches that dapagliflozin should be provided in a form having superior solubility (paragraph [0010]).  Puskas teaches that dapagliflozin should be provided in a form including showing high storage stability (paragraph [0012]).  Puskas teaches that dapagliflozin can be in the form of including having amorphous structure (paragraphs [0013] and [0054]).  
Babcock is primarily directed towards pharmaceutical compositions comprising a low-solubility drug adsorbed onto a high surface area substrate to from an adsorbate (abstract).
Regarding claims 9 and 10, Babcock discloses pharmaceutical compositions comprising a solid adsorbate with a low-solubility drug adsorbed onto a substrate (paragraph [0012]).  Babcock discloses that the drug is substantially amorphous (paragraph [0028]).  Babcock discloses that the substrate is including an inorganic oxide including ZnO2, ZnO, zeolite and water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) (paragraphs [0025-0026]).  Babcock discloses that the substrate includes activated carbon (paragraph [0027]).  Babcock discloses that the drug includes blood glucose-lowering agents (paragraph [0040]).
Regarding claim 14, Babcock discloses that excipients are included in the composition and excipients include surfactants, fillers, disintegrating agents, binders and lubricants (paragraphs [1225] and [1283]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce tablet composition comprising adsorbate that contains dapagliflozin that is substantially amorphous and adsorbed onto a substrate; wherein the substrate is selected from including ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon; and wherein the composition includes excipients including fillers, disintegrants, binders, lubricants, and surfactants; and wherein the adsorbate is produced by a method comprising providing a suspended solution comprising the substrate, the dapagliflozin and an organic solvent dissolving the dapagliflozin, then removing the organic solvent by evaporation, wherein the evaporation of the organic solvent is done slowly, suitably during a period of at least 30 minutes.  The person of ordinary skill in the art would have been motivated to make those modifications to enhance the solubility and storability of dapagliflozin which as taught by Puskas is a drug that needs to be in a form of enhanced solubility, that needs to be in a form that is storage stable, and that can be in an amorphous form, while the composition disclosed by Grahek is able to provide improved solubility and storage stability for low soluble drugs that is in an amorphous form.  Further, Puskas teaches that dapagliflozin has the OH and Cl group and Grahek discloses that the drugs with an OH group and Cl group are suitable as drugs in the composition disclosed by Grahek. Additionally, the person of ordinary skill in the art would have been motivated to substitute in as the substrate including ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon; because Babcock teaches that ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon are suitable as the substrate along with SiO2 (e.g. silica) and aluminum hydroxide. Therefore, it would have been prima facie obvious to substitute other suitable substrates including ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon as the substrate. The person of ordinary skill in the art would have reasonably expected success because Puskas teaches that dapagliflozin is a drug used to lower blood glucose (paragraph [0003]).  Puskas teaches that dapagliflozin should be provided in a form having superior solubility (paragraph [0010]).  Puskas teaches that dapagliflozin should be provided in a form including showing high storage stability (paragraph [0012]).  Puskas teaches that dapagliflozin can be in the form of including having amorphous structure (paragraph [0013]).  Babcock discloses pharmaceutical compositions comprising a solid adsorbate with a low-solubility drug adsorbed onto a substrate (paragraph [0012]).  Babcock discloses that at least a major portion of the said drug in said adsorbate is amorphous (e.g. substantially amorphous) (paragraph [0013]).  Babcock discloses that the substrate is including an inorganic oxide including SiO2, ZnO2, ZnO, zeolite and water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) (paragraphs [0025-0026]).  Babcock discloses that the substrate includes activated carbon (paragraph [0027]).  
Regarding claim 19, the composition which is prima facie obvious is light of the disclosure of Grahek and the teachings of Puskas and Babcock contains the same ingredients as the instantly claimed composition.  Therefore, the composition of Grahek, Puskas Babcock necessarily has the same characteristics as the instantly claimed composition, e.g. dapagliflozin is stable in the amorphous state upon storage under stress conditions (e.g. claim 11) and when carrying out dissolution testing, at a time point of 5 minutes more than 80% of the dapagliflozin is dissolved, wherein the dissolution testing is carried out by applying the following parameters” 500 ml of dissolution medium 0.1 M HCl, Apparatus 2 at 50 rpm, peak vessel, 37ºC (e.g. claim 19).  
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Grahek in view of Puskas and Babcock as applied to Claims 9-11, 14-16 and 19-20 above, and further in view of LEPLATOIS (US 2010/0170820, 7/8/2010; cited in Applicant IDS filed 01/24/2019) is maintained.
Regarding claim 17, the composition of claim 14 is described above in section 9. 
Grahek, Puskas and Babcock do not teach the packaging of the pharmaceutical composition. 
Regarding claim 17, Leplatois teaches a favorable blister packaging for pharmaceuticals (abstract).  Leplatois teaches a moisture vapor transmission rate is less than 0.3 g per 100 in2 per day, i.e., less than 4.65 g per m2 per day (Claim 1 of Leplatois).
It would have therefore been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the blister packaging of Leplatois for the composition of Grahek, Puskas and Babcock (described above). The moisture vapor transmission rate is less than 0.3 g per 100 in2 per day, i.e., less than 4.65 g per m2 per day (Claim 1 of Leplatois).  The person of ordinary skill in the art would have reasonably expected success because Leplatois teaches a favorable blister packaging for pharmaceuticals (abstract).  Leplatois teaches a moisture vapor transmission rate is less than 0.3 g per 100 in2 per day, i.e., less than 4.65 g per m2 per day (Claim 1 of Leplatois).

The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Grahek in view of Puskas and Babcock as applied to Claims 9-11, 14-16 and 19-20 above, and further in view of FARSHI (WO 2012004691, 1/12/2012; cited in Applicant IDS filed 01/24/2019) is maintained.
Regarding claim 18, the composition of claim 14 is described above in section 9. 
Grahek, Puskas and Babcock do not teach the content uniformity as in the instant claim 18. 
Regarding claim 18, Farshi teaches that according the recommendations of the European Pharmacopeia, the AV value for tablets should be less than 15 (paragraph 54). 
It would have thus been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare the tablets of Grahek, Puskas and Babcock (described above) to such a standard.  The person of ordinary skill in the art would have reasonably expected success because Farshi teaches that according the recommendations of the European Pharmacopeia, the AV value for tablets should be less than 15 (paragraph 54).

Response to Arguments
Applicant argues that Grahek does not teach the instantly claimed API (dapagliflozin) and substrate (group consisting of (1) an inorganic oxide selected from the group consisting of ZnO2, ZnO, and zeolite; (2) water insoluble inorganic salt; (3) water insoluble polymer; and (4) an activated carbon) and that if one of ordinary skill in the art were to look to Babcock for the choice of substrate, he or she would also look to Babcock for how to appropriately remove the solvent when forming the API adsorbate.  Applicant argues that Babcock teaches that the solvent is rapidly removed during formation of the adsorbate.
Applicant's arguments filed on 08 March 2022 have been fully considered but they are not persuasive.  In response, Grahek, which is the primary reference, a drug adsorbed onto the surface of a substrate (e.g. adsorbate), where the drug is substantially amorphous (paragraph [0009]). The composition is taught to have the benefits of increasing the solubility of drugs and of ensuring that the drug remains in an amorphous state (paragraphs [0009-0011]). Grahek teaches that the presence of at least on OH group and at least one Cl group in the drug enables strong hydrogen bonding and polar or ionic group interactions are formed during the adsorption process (paragraphs [0007], [0009] and [0018]).  Grahek teaches the API adsorbed on the surface of a substrate (e.g. adsorbate) is produced by a method comprising providing a suspended solution comprising the solid support (e.g. substrate), the active and an organic solvent dissolving the active, then removing the organic solvent by evaporation, wherein the evaporation of the organic solvent is done slowly, suitably during a period of at least 30 minutes, more preferably at least 2 hours (paragraph [0028]).  Grahek teaches that the method for producing beneficially avoids uneconomic, complex and laborious process steps and equipment, which would otherwise be necessary for a fast evaporation (paragraph [0028]).  Puskas teaches that dapagliflozin contains OH and Cl groups (paragraph [0002]). Puskas teaches that dapagliflozin is a drug used to lower blood glucose (paragraph [0003]).  Puskas teaches that dapagliflozin should be provided in a form having superior solubility (paragraph [0010]).  Babcock discloses pharmaceutical compositions comprising a solid adsorbate with a low-solubility drug adsorbed onto a substrate (paragraph [0012]).  Babcock discloses that the drug is substantially amorphous (paragraph [0028]).  Babcock discloses that the substrate is including an inorganic oxide including ZnO2, ZnO, zeolite and water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) (paragraphs [0025-0026]).  Babcock discloses that the substrate includes activated carbon (paragraph [0027]).  Therefore, from the disclosure of Grahek and the teachings of Puskas and Babcock, it would have been prima facie obvious for one of ordinary skill in the art to produce tablet composition comprising adsorbate that contains dapagliflozin that is substantially amorphous and adsorbed onto a substrate; wherein the substrate is selected from including ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon; and wherein the composition includes excipients including fillers, disintegrants, binders, lubricants, and surfactants; and wherein the adsorbate is produced by a method comprising providing a suspended solution comprising the substrate, the dapagliflozin and an organic solvent dissolving the dapagliflozin, then removing the organic solvent by evaporation, wherein the evaporation of the organic solvent is done slowly, suitably during a period of at least 30 minutes.  The person of ordinary skill in the art would have been motivated to make those modifications to enhance the solubility and storability of dapagliflozin which as taught by Puskas is a drug that needs to be in a form of enhanced solubility, that needs to be in a form that is storage stable, and that can be in an amorphous form, by substituting dapagliflozin as the drug in the composition disclosed by Grahek which is able to provide improved solubility and storage stability for low soluble drugs that is in an amorphous form.  Further, Puskas teaches that dapagliflozin has the OH and Cl group and Grahek discloses that the drugs with an OH group and Cl group are suitable as drugs in the composition disclosed by Grahek. 
Additionally, the person of ordinary skill in the art would have been motivated to substitute in as the substrate including ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon; because Babcock teaches that ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon are suitable as the substrate along with SiO2 (e.g. silica) and aluminum hydroxide as substrates to improve solubility of low soluble drugs. Therefore, it would have been prima facie obvious to substitute other suitable substrates including ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon as the substrate in the composition of Grahek.
Regarding the solvent removal time for producing the adsorbate, Grahek teaches the API adsorbed on the surface of a substrate (e.g. adsorbate) is produced by a method comprising providing a suspended solution comprising the solid support (e.g. substrate), the active and an organic solvent dissolving the active, then removing the organic solvent by evaporation, wherein the evaporation of the organic solvent is done slowly, suitably during a period of at least 30 minutes, more preferably at least 2 hours (paragraph [0028]).  Grahek teaches that the method for producing beneficially avoids uneconomic, complex and laborious process steps and equipment, which would otherwise be necessary for a fast evaporation (paragraph [0028]).  Therefore, it would the person of ordinary skill in the art would have been motivated to produce the adsorbate using the step of slow evaporation of the solvent to beneficially avoid uneconomic, complex and laborious process steps and equipment, which would otherwise be necessary for a fast evaporation.  The tablet composition which is prima facie obvious in light of the disclosure of Grahek and the teachings of Puskas and Babcock, which comprises an adsorbate that contains dapagliflozin that is substantially amorphous and adsorbed onto a substrate; wherein the substrate is selected from including ZnO2, ZnO, zeolite, water insoluble polymer including microcrystalline cellulose and sodium starch glycolate (e.g. water insoluble inorganic salt) and activated carbon; and wherein the composition includes excipients including fillers, disintegrants, binders, lubricants, and surfactants; and wherein the adsorbate is produced by a method comprising providing a suspended solution comprising the substrate, the dapagliflozin and an organic solvent dissolving the dapagliflozin, then removing the organic solvent by evaporation, wherein the evaporation of the organic solvent is done slowly, suitably during a period of at least 30 minutes; is the same as the instantly claimed composition.  Therefore, the tablet composition which is prima facie obvious in light of the disclosure of Grahek and the teachings of Puskas and Babcock, necessarily has the same characteristics as the instantly claimed composition, e.g. stable adsorbate having improved properties with respect to the stability and the solubility of the API.
Thus, for the reasons of record and for the reasons presented above claims 9-11 and 14-20 are rejected under 35 U.S.C. 103(a).


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634